Metcalf, J.
One exception in this case is, that the jury were instructed that they might infer that gin was intoxicating, without any evidence other than that of its properties or qualities. We are not certain that we understand the meaning of this instruction. But assuming, with the defendant’s counsel, that its meaning is, that the jury might find that gin is intoxicating, without any evidence given to prove it so, yet we are of opinion that the defendant has no legal cause of complaint. Jurors are not to be presumed ignorant of what everybody else knows. And they are allowed to act upon matters within their general knowledge, without any testimony on those matters. Now everybody, who knows what gin is, knows not only that it is a liquor, but also that it is intoxicating. And it might as well have been objected that the jury could not find that gin was a liquor, without evidence that it was not a solid substance, as that they could not find that it was intoxicating, without testimony to show it to be so. No juror can be supposed to be so ignorant as not to know what gin is. Proof, therefore, that the defendant sold gin is proof that he sold intoxicating liquor. If what he sold was not intoxicating liquor, it was not gin.
Another exception is, that it ought to have been required of the prosecuting officer, in order to sustain the charges in the indictment, to show that no action of debt, or other concurrent remedy, provided by St. 1852, c. 312. for the recovery of penal-' *516ties, had been commenced or resorted to, for the same sales charged in this indictment, at or before finding the same. There is no legal pretence for this exception. The pendency of another concurrent proceeding, to recover the penalties sought to be recovered under this indictment, is matter for the defendant to show, and need not be negatived in the indictment, nor by the proof offered by the party prosecuting it.

Exceptions overruled.